internal_revenue_service department of the treasury number release date uilc washington dc person to contact telephone number refer reply to cc fip br plr-148363-02 date date legend taxpayer company trust credit card issuer debt trust a b c d e f date date counterparty this is in response to a letter dated date and subsequent correspondence requesting a ruling on whether the debt described below is a qualifying_debt_instrument for purposes of sec_1_1275-6 of the income_tax regulations facts company is a holding_company that through its subsidiaries and affiliates provides investment financing advisory insurance banking and related products and services company plans to initiate a new securitization program in which financial_assets generally debt instruments and pass-through interests in debt instruments would be contributed by a sponsor to a_trust the taxpayer that is treated for federal_income_tax purposes as a partnership a fixed_investment_trust trust would be formed to hold interests in the taxpayer units in trust would be offered for sale to the public one of the financial_assets that will be owned by the taxpayer is the debt the debt which will be issued by trust will pay interest each year at a floating rate of a except as provided below the debt’s principal is required to be repaid in full on date plr-148363-02 to secure the debt and the subordinated financial interests to be issued by trust trust has acquired an interest in a revolving pool of credit card receivables from designated credit card accounts issued by the credit card issuer the debt is secured_by a fixed principal balance of the credit card receivables the principal balance of the credit card receivables initially held by trust to secure payment of the debt will substantially exceed the principal_amount of the debt as principal payments are received trust is required to purchase additional receivables from the designated credit card accounts to maintain the fixed principal balance of the collateral repurchase requirement through the repurchase requirement trust will attempt to maintain a constant level of receivables through date by using principal payments to purchase additional credit card receivables in lieu of making principal payments on the debt the repurchase requirement also keeps the principal balance of the debt constant until date taxpayer represents that the only reasons trust will not maintain a constant level of receivables that is trust will make principal payments on the debt before date because trust is not reinvesting the principal payments are a lack of sufficient new receivables from the designated credit card accounts to replace the older receivables that are repaid causing a significant decline in the amount of credit card receivables in the pool securing the debt or default insolvency receivership conservatorship or other similar financial difficulties of the credit card issuer that require disposal of the underlying receivables according to the taxpayer the receivable pools and the debt are structured so that there is only a remote possibility that the first event will occur debt holders will receive only interest payments until date at which time the principal on the debt must be repaid in full if there is sufficient cash_flow in trust principal would be repaid after date only in the event of dramatic default experience of the underlying credit card receivables pool in the event that the debt cannot be repaid in full on date the due_date of the debt is automatically extended for approximately two years to date if by date the debt has not been fully paid trust will be liquidated and the debt will be repaid to the extent of available assets of trust the taxpayer represents that the likelihood of late payment on the debt is remote because the principal balance of the credit card receivables initially held by trust to secure payment of the debt will substantially exceed the principal_amount of the debt the taxpayer further represents that the likelihood of late payment on the debt is even more remote given the existence of other subordinated interests in trust if there are insufficient funds to pay off all of the ownership interests the debt will be paid off before the subordinated interests there will be at least two financial interests subordinated to the debt each representing e of the principal_amount of the debt therefore at least f of the principal_amount must be in default before payment on the debt is likely to be late it is expected that the debt will have aaa credit quality as measured by relevant credit rating agencies counsel to the issuer of the debt opine that the debt is indebtedness for federal_income_tax purposes and should be treated by holders for federal_income_tax purposes as indebtedness with a term ending on the scheduled maturity_date date that is secured_by the credit card receivables taxpayer will issue certificates with an aggregate stated amount of dollar_figureb these certificates will provide for a fixed interest rate of c trust will be formed to hold interests in taxpayer trust will offer to the public dollar_figured of these units which will provide for a fixed interest rate of c plr-148363-02 taxpayer intends to enter into an interest_rate_swap notional_principal_contract interest swap npc to convert the floating rate interest payments received on the debt into fixed rate payments the taxpayer also intends to identify the debt and the interest swap npc as an integrated transaction that would be treated as a single synthetic fixed rate debt_instrument pursuant to sec_1_1275-6 the debt may be issued with premium original_issue_discount or with only a de_minimis amount of original_issue_discount law sec_1_1275-6 provides that a taxpayer holding a qualifying_debt_instrument and entering into a sec_1_1275-6 hedge of the debt_instrument may integrate the two positions if the combined cash flows of the two positions are substantially equivalent to the cash flows on a fixed or variable rate debt_instrument if integration is permitted the two positions will be treated as one instrument subject_to the rules of sec_1_1275-6 rather than the rules that would otherwise apply to each separate position sec_1_1275-6 excludes from the definition of a qualifying_debt_instrument any debt_instrument to which sec_1272 of the internal_revenue_code applies sec_1272 applies to i any regular_interest in a remic or qualified_mortgage held by a remic ii any other debt_instrument if payments under the instrument may be accelerated by reason of prepayments of other obligations securing the instrument or to the extent provided in regulations by reason of other events or iii any pool of debt instruments the yield on which may be affected by reason of prepayments or to the extent provided in regulations by reason of other events see sec_1272 sec_1_1275-2 provides rules for remote or incidental contingencies except as otherwise provided the treatment of a contingency under sec_1_1275-2 applies for all purposes of sec_163 and sec_1271 through and the regulations thereunder including sec_1_1275-6 see the preamble to t d c b under sec_1_1275-2 if there is a remote likelihood that a contingency will occur it is assumed that the contingency will not occur whether a contingency is remote is determined as of the issue_date of the debt_instrument this section further provides that the possibility of impairment of a payment due to insolvency default or similar circumstances will not be considered a contingency analysis as noted above payments of principal on the debt may be accelerated in certain circumstances as a result of payments on the credit card receivables securing the debt this possibility raises the question whether the debt is subject_to sec_1272 and therefore is ineligible to be a qualifying_debt_instrument under sec_1_1275-6 under the original_issue_discount oid provisions the possibility of prepayment is a contingency to which special rules apply for example see sec_1272 and sec_1_1272-1 however under sec_1_1275-2 if the likelihood of a contingency is remote it is assumed that the contingency will not occur for all purposes of the oid provisions therefore if the likelihood of prepayments on the debt is remote it will be assumed that the prepayments will not occur consequently the debt will not be subject_to sec_1272 and the debt will be a qualifying_debt_instrument for purposes of sec_1_1275-6 plr-148363-02 in general trust is obligated to use the funds from principal payments to purchase additional credit card receivables from the credit card issuer rather than pay the principal through to the debt holders prior to date there are two basic situations where trust must make principal payments to the debt holders prior to date first principal will be accelerated in the event of default insolvency receivership conservatorship or other similar financial difficulties of the credit card issuer as a general matter this type of contingency is ignored for purposes of the oid provisions for example see sec_1_1272-1 and sec_1_1275-2 the other situation where trust would make principal payments prior to date would occur if trust cannot obtain enough replacement credit card receivables from the credit card issuer to maintain the fixed receivables principal balance principal on the debt will not be repaid prior to date as long as the amount of receivables in the pool match or exceed the principal_amount of the debt the debt is structured so that in all scenarios within reasonable expectation the receivable balances in the pool will equal or exceed the principal_amount of the debt until date the terms of the debt provide that principal on the debt would be paid prior to date if the amount of receivables in the pool is less than the principal_amount of the debt for such a situation to occur there would need to be either a drastic reduction in credit card usage or a drastic prepayment of credit card receivable balances so that an inadequate amount of replacement receivables are available the taxpayer represents that the likelihood of either event is remote within the meaning of sec_1_1275-2 conclusion based on the information and representations submitted by the taxpayer the debt is not subject_to sec_1272 for purposes of sec_1_1275-6 this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent except as specifically set forth above no opinion is expressed regarding the federal tax consequences of the transactions described above under any other provisions of the code or regulations in particular no opinion is expressed on whether the debt is indebtedness for federal_income_tax purposes or whether the taxpayer has satisfied all of the other requirements under sec_1_1275-6 to treat the debt and the interest swap npc as an integrated transaction a copy of this letter must be attached to the federal tax_return of the taxpayer for the taxable_year in which the taxpayer acquires the debt plr-148363-02 this letter is based on the facts presented and the applicable law in effect on the date of this letter if there is a change in material fact or law before the transactions considered in this ruling take effect the ruling will have no force or effect sincerely yours william e blanchard senior technician reviewer branch office of associate chief_counsel financial institutions products enclosures copy of this letter sec_6110 copy
